            CASE 0:20-cv-02049-MJD-TNL Doc. 10 Filed 09/29/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 Minnesota Voters Alliance, Ronald Moey,                       Court File NO. 20-CV-02049
 Marissa Skaja, Charles R. Halverson, and
 Blair L. Johnson,


                        Plaintiffs,                           DECLARATION OF
 vs.                                                          ERICK G. KAARDAL

 City of Minneapolis,

                        Defendant.


       I, Erick G. Kaardal, being duly sworn, declares as follows:

       1.       I have personal knowledge of the following.

       2.       I am an attorney for the Plaintiffs Minnesota Voters Alliance, Ronald Moey,

Marissa Skaja, Charles R. Halverson, and Blair L. Johnson.

       3.       Attached as Exhibit A is a copy of the grants page from the website of the

Center for Tech and Civic Life.

       4.       Attached as Exhibit B is a copy of the Center for Tech and Civic Life’s

website page identifying the $250 million contribution it received from Dr. Priscilla Chan

and Mark Zuckerberg;

       5.       Attached as Exhibit C is a copy of a Chicago NPR story “‘Not Plain A’:

Charities Are Stepping Up To Pay For 2020 Elections,” dated September 18, 2020.

       6.       Attached as Exhibit D is a copy of a report generated by the Minneapolis City

Clerk’s Office to the City Council’s Policy & Government Oversight Committee, dated June

5, 2020.
         CASE 0:20-cv-02049-MJD-TNL Doc. 10 Filed 09/29/20 Page 2 of 2




       I declare under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct.



Dated: September 24, 2020                         /s/Erick G. Kaardal
                                                  Erick G. Kaardal

Hennepin County
State of Minnesota




                                             2
